          Case 2:16-cv-00287-cr Document 288 Filed 08/03/20 Page 1 of 1


                                                                         U.S.O!STRiCf COURT
                                                                        DISTRICT OF VEHHONT
                                                                               FiLEO
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF VERMONT               2028 AUG -3 ftH 3: 52
GARRET SITTS, et al.,
                   Plaintiffs                                           BY    ~K
                                                                             otPUTYcLERK
              vs.                                   Civil Action No. 2:16-cv-287-cr

DAIRY FARMERS OF AMERICA, INC.
and DAIRY MARKETING SERVICES,
LLC,
               Defendants


                     MOTION FOR ADMISSION PRO HAC VICE OF
                              MARVIN BESHORE

       I, Shapleigh Smith, Jr., Esq., respectfully move pursuant to Local Rule 83.l(b)(2) for the

admission pro hac vice of Marvin Beshore of Johnson, Duffie, Stewart & Weidner, P.C., in the

above-captioned matter. Marvin Beshore is, and will remain, associated with the firm ofDinse

P.C.

       In support of this motion, undersigned counsel attaches the Affidavit for Admission Pro

Hae Vice of Marvin Beshore filed herewith, which is averred and satisfies the requirements of

the foregoing Local Rules.

       WHEREFORE, it is respectfully requested that this Court grant the admission pro hac

vice of Marvin Beshore in connection with the above-captioned litigation.

       Dated at Burlington, Vermont, this 3rd day of August,




                                                    Shapleigh Smith, Jr., Esq.
